The plaintiff in error, hereinafter called the defendant, was convicted of the crime of knowingly receiving stolen property and sentenced to imprisonment in the state penitentiary at McAlester for a term of two years.
The record in this case was filed April 11, 1932; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental errors, and the evidence is sufficient to support the verdict of the jury. The case is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur.